UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 9, 2011 CFS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) INDIANA (State or Other Jurisdiction of Incorporation) 000-24611 35-2042093 (Commission File Number) (IRS Employer Identification No.) 707 Ridge Road, Munster, Indiana (Address of Principal Executive Offices) (Zip Code) (219) 836-5500 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure Daryl D. Pomranke, President and Chief Operating Officer, and Jerry A. Weberling, Executive Vice President and Chief Financial Officer, of CFS Bancorp, Inc. (the “Company”) are presenting the materials attached to this Current Report as Exhibit 99.1 in meetings with certain investors at the 2011 Raymond James Bank Conference in Chicago on August 10, 2011. Pursuant to Regulation FD, the Company is furnishing the information in this report (including the exhibit) pursuant to Item 7.01 of Form 8-K.This information is being “furnished” to the Securities and Exchange Commission and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing.This report will not be deemed a determination or an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is filed herewith. Exhibit Number Description Investor Presentation, August 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CFS BANCORP, INC. Date: August 9, 2011 By: /s/ Joyce M. Fabisiak Joyce M. Fabisiak Vice President INDEX TO EXHIBITS Exhibit Description Investor Presentation, August 2011
